GILBERT, Circuit Judge.
The plaintiff in error and one W. K. Moss were convicted on six counts of an information charging them with the sale and the possession of intoxicating liquor on May 19, 20, and 22, 1926. It was shown by the prosecution that on each of those dates one Tail, a prohibition agent, purchased in the café of the plaintiff in error, at Phoenix, Ariz., a pint-bottle of whisky, which was obtained from Moss with the knowledge and acquiescence of the plaintiff in error.
*526The plaintiff in error testified that he had no knowledge of such purchases, and that Moss was not employed by him, but operated a pool hall next door. Moss testified that Vail was introduced to him as a soldier just out of the hospital, unacquainted at the place, and very much in need of whisky; that Vail told him that he had been sick, to which Moss answered that he was not in the liquor business; and that Vail said, “Well, I don’t know anybody here, and if you know where you can get any, I would certainly appreciate it.” Moss testified that he finally agreed to go out and get Vail a bottle of whisky, and received $3 from him for the purchase of a pint, and that he went to a nearby rooming house, purchased the whisky, gave it to Vail, and retained no part of the money for his services, and that this was repeated on two days thereafter.
 There was no evidence that prohibition officers had occasion to believe or suspect that either of the defendants was in the business of selling intoxicating liquor or procuring it for others. If the testimony of the defendants was true, the offense which Moss committed had its origin in the minds of the prohibition officers, and they lured him to its commission by the use of false representations and an appeal to sympathy. In view of that testimony, the defendants were entitled to an instruction on the subject of entrapment. Request was made for an appropriate instruction on that question, but it was denied by the trial court. This, we think, was error, for which the judgment must be reversed. No merit is found in the assignment that it was error to permit the jury to inspect and smell the contents of the bottles which were purchased.
The judgment is reversed, and the cause is remanded for a new trial.